PER CURIAM.
Appellant was convicted of assault with a deadly weapon and sentenced to an indeterminate sentence of four to six years. He was represented by counsel at the trial. The transcript of testimony reveals that the victim was cut in three places with a knife. There was direct testimony that the appellant wielded the knife and a statement by appellant admitting the cutting was admitted in evidence. The statement was not characterized as a confession.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161 to handle his appeal. Counsel advised this court by written communication that he had searched the record including the transcript of testimony and has been unable to find grounds on which' an appeal could be based. This court ordered the appeal be submitted. On examination of the record and transcript we find no reversible error.
Affirmed.